IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CHARLES J. CLINTON,                                     No. 67052
                  INDIVIDUALLY; AND INDEPENDENT
                  PLANNING ASSOCIATES, LLC, A
                  FOREIGN ENTITY,
                  Appellants,                                                 SLED
                  vs.
                  EILEEN GOLDMAN; AND LESTER                                  APR 1 5 2016
                  FRALEY, HUSBAND AND WIFE,                                   TRACE K. UNDPMAN

                  Respondents.
                                                                           CLERK CE SUPREME COURT
                                                                          BY .S:Yert-i-
                                                                               DEPUTY CLERK   if
                                                                                                   s   _
                                          ORDER OF AFFIRMANCE
                              This is an appeal from a district court order denying a motion
                  to compel arbitration in a breach of contract action. Eighth Judicial
                  District Court, Clark County; Joanna Kishner, Judge.
                              Respondents entered into contracts for financial services with
                  National Planning Corporation (NPC) and those contracts included an
                  arbitration provision. Prior to and after the entry of those contracts,
                  appellants also provided services to respondents. Respondents filed the
                  underlying action against appellants and NPC who then filed a motion to
                  compel arbitration. The district court granted the motion as to NPC but
                  denied it as to appellants. This appeal followed.
                              Having considered the parties' arguments and the record on
                  appeal, we conclude the district court properly denied the motion to
                  compel arbitration as to appellants because the court's conclusion that
                  there was no agreement to arbitrate between appellants and respondents
                  is supported by substantial evidence.     See Truck Ins. Exch. v. Palmer J.
                  Swanson, Inc., 124 Nev. 629, 633, 189 P.3d 656, 659 (2008) (providing that
                  "Mlle question of whether an agreement to arbitrate exists is one of fact,
                  requiring this court to defer to the district court's findings unless they are
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ce
                 clearly erroneous or not based on substantial evidence" (internal quotation
                 omitted)). Appellants were not parties to the agreements to arbitrate
                 between respondents and NPC, nor are they expressly mentioned in those
                 agreements to arbitrate.       Id. at 633-34, 189 P.3d at 659-60 (explaining
                 that the absence of a written agreement to arbitrate between the parties
                 supports the denial of a motion to compel arbitration). Further,
                 appellants do not argue that they are bound to the arbitration agreements
                 through any of the recognized "theories for binding nonsignatories to
                 arbitration agreements: 1) incorporation by reference; 2) assumption; 3)
                 agency; 4) veil-piercing/alter ego; and 5) estoppel."   Id. at 634-35, 189 P.3d
                 at 660 (internal quotation omitted).' Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                            L)0 t/tei                    J.
                                          Douglas


                             hm.            ,




                 Cherry              71                       Gibboris




                 cc: Hon. Joanna Kishner, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Lipson Neilson Cole Seltzer & Garin, P.C.
                      Kirk T. Kennedy
                      Eighth District Court Clerk


                       'To the extent appellant Charles Clinton acted as an agent of NPC,
                 respondents have already conceded that any claims regarding Clinton's
                 actions as NPC's agent should be arbitrated.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1917N    e